Citation Nr: 1446908	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral end stage primary open angle glaucoma with legal blindness.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant, who is the Veteran, served on active duty from October 1951 to October 1962.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was previously remanded by the Board in February 2014.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Glaucoma did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  



CONCLUSION OF LAW

Glaucoma was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of September 2011, December 2011, and March 2012 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination and opinion in August 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In October 2011 and March 2012 statements, the Veteran stated he had no additional evidence to submit.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for glaucoma.  He asserts he first began experiencing symptoms of this disorder in service, and was told glaucoma was suspected while being treated for an eye disorder in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Concerning the question of in-service disease or injury, service treatment records do not reflect a diagnosis of or treatment for glaucoma during service.  During service in February 1952, the Veteran sought treatment for nasal congestion, a cough, painful watering eyes, and a rash.  Rubella was diagnosed and he was given medication.  An eye disorder was not diagnosed at that time.  In August 1962, the Veteran was afforded a visual acuity consultation.  A new prescription for eyeglasses was provided, but no other abnormalities of the eyes were diagnosed.  On service separation examination in October 1962, the Veteran was negative for any abnormalities of the eyes and his uncorrected vision was 20/20 bilaterally.  

The Board further finds that glaucoma did not manifest to a compensable (10 percent) degree within a year of service separation.  Following service, the Veteran was not diagnosed with glaucoma until approximately 1989, more than 25 years after service separation.  When he was seen at a VA ophthalmology clinic in April 1986 for symptoms of the eye, conjunctivitis and pterygium of the right eye were diagnosed.  Glaucoma was not diagnosed at that time.  A February 1991 VA eye clinic consultation report indicates a diagnosis of glaucoma bilaterally, with onset in approximately 1989, many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Other factors that show no continuous post-service symptomatology include the fact that, when the Veteran first filed a pension claim in 1998, he did not claim at that time glaucoma or report an eye disorder since service.  The fact that the Veteran did not mention glaucoma upon filing his initial VA benefits claim or for many years thereafter further indicates that he did not have chronic or ongoing symptoms of glaucoma and/or was not aware of a diagnosis of this disorder for many years after service.  Thus, the Board concludes the Veteran's glaucoma did not manifest to a compensable degree within a year of service separation.  

The Veteran has recently asserted that his glaucoma first manifested during service.  A March 2000 VA clinical notation reflects a diagnosis of glaucoma for the past 45 years, according to the Veteran.  On VA medical examination in May 2002, however, the Veteran gave a history of onset of glaucoma approximately 20 years ago.  As the Veteran's reports of the date of onset of glaucoma have varied and are not supported by the other competent evidence of record, including the service treatment records, the Board concludes his assertions as to the onset of glaucoma during service are not credible.  While he has told various medical examiners that he was first told by service medical personnel that glaucoma was suspected during service, these assertions are not corroborated by the service treatment records themselves, which reflect an absence of clinical findings relative to the eye as well as an October 1962 service separation examination which indicate the Veteran's eyes were without abnormality and his vision was 20/20 bilaterally.  While the Veteran was diagnosed with a refractive error of the eyes in service and provided eyeglasses, such a diagnosis does not represent a disease or injury for VA benefits purposes.  See 38 C.F.R. § 3.303(c).  

The Veteran is also not competent to assert onset of glaucoma in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of glaucoma is not competent in the present case, because the Veteran is not competent to diagnosis glaucoma.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as impairments of his visual acuity, such assertions of in-service impairment have already been dismissed as not credible for the reasons outlined above.  

The present case was forwarded to a VA examiner for a medical examination and opinion.  On VA examination in August 2014, a VA ophthalmologist examined the Veteran and reviewed the claims file.  She noted that the Veteran underwent an eye evaluation in August 1962 during service.  At that time, only a refractive error of the eyes was diagnosed.  No mention was made of glaucoma at that time.  The examiner also noted the Veteran was not suspected to have glaucoma, and he was not given IOP-lowering drops.  The fundus was described as negative, without pathology.  Likewise, the October 1962 service separation examination described the eyes as within normal limits, with 20/20 vision bilaterally.  Glaucoma was not diagnosed until many years after service.  Based on examination of the Veteran and review of the claims file, the examiner determined it was less likely than not the Veteran's current bilateral glaucoma had its onset during service, or was otherwise related to a disease or injury incurred therein.  

The examiner also reviewed a June 2011 letter from N.A.O., M.D., a private physician.  According to Dr. O.'s statement, the Veteran reported seeking treatment for his eyes during service.  By his report, when he was evaluated in service he was told he was having signs of glaucoma.  Based on this history, Dr. O. concluded that if the Veteran was having signs of glaucoma during those years his blindness is more probable than not service connected.  Regarding this statement, the VA examiner noted that Dr. O. was not an ophthalmologist nor an optometrist, and did not review the Veteran's service treatment records.  Thus, Dr. O's opinion was based on the Veteran's self-reported history alone, a history which is not corroborated by the record.  

For the same reasons, the Board finds the VA examiner's opinion more probative than that of Dr. O.  Dr. O. relied solely upon the Veteran's own self-reported history.  A medical opinion based only upon a self-reported history may not be dismissed merely because its history arises from a claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  An opinion based on an inaccurate history may, however, be granted little to no probative weight, as is the case here.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or unsubstantiated factual basis).  As the Veteran's assertions that he was told in service glaucoma was suspected are not found credible, any opinion based upon such assertions is not considered probative by the Board.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an eye disorder claimed as glaucoma, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral end stage primary open angle glaucoma with legal blindness is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


